Citation Nr: 0921723	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  04-42 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right shoulder 
disability.

2.  Entitlement to service connection for loss of use of both 
buttocks, to include as secondary to the Veteran's service-
connected lumbar strain with degenerative disc disease.

3.  Whether the substantive appeal, VA form 9, received on 
February 20, 2003, was timely.

4.  Entitlement to an effective date earlier than December 
23, 1999, for the grant of service connection for lumbar 
strain with degenerative disc disease.

5.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to April 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeals from June 2000, October 2002, July 2005 and 
September 2007 rating decisions of the Atlanta, Georgia 
Department of Veterans' Affairs (VA) Regional Office (RO), 
located in Decatur, Georgia.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in February 2009.  A 
transcript of that hearing has been associated with the 
claims file.

The issues of whether the substantive appeal, VA form 9, 
received on February 20, 2003, was timely, whether new and 
material evidence has been received to reopen a claim for 
service connection for a right shoulder disability, and 
service connection for loss of use of both buttocks, to 
include as secondary to the Veteran's service-connected 
lumbar strain with degenerative disc disease, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for a 
back disability in January 1992.

2.  An April 1992 letter was sent to the Veteran notifying 
him of the need for additional information in order to 
process the claim.  No additional evidence was received and 
the claim was deemed abandoned and disallowed in July 1992.

3.  The objective evidence of record does not provide the 
basis for the award of service connection for lumbar strain 
with degenerative disc disease prior to December 23, 1999.

4.  The objective medical evidence of record demonstrates 
that the Veteran's service-connected disabilities render him 
physically helpless in the performance of the activities of 
daily living or in protecting himself from the everyday 
hazards and dangers incident to his environment.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of an effective date 
earlier than December 23, 1999, for the grant of service 
connection for lumbar strain with degenerative disc disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.4, 3.157, 3.158, 3.400 (2008). 

2.  The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person have been met.  38 U.S.C.A. §§ 1114, 5107 
(West 2002); 38 C.F.R. §§ 3.350, 3.353(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection for lumbar strain with degenerative disc 
disease and special monthly compensation based on the need 
for regular aid and attendance in the October 2002 and 
September 2007 rating decision, he was provided notice of the 
VCAA in June 2001 and March 2007.  An additional VCAA letter 
was sent in March 2005, pertaining to the claim for an 
earlier effective date.  The VCAA letters indicated the types 
of information and evidence necessary to substantiate the 
claim, and the division of responsibility between the Veteran 
and VA for obtaining that evidence, including the information 
needed to obtain lay evidence and both private and VA medical 
treatment records.  

The VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to require notice of all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the inadequate 
notice provided to the Veteran on these latter two elements, 
however, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 384 (1993).  In regard to the Veteran's 
claim for an effective date earlier than December 23, 1999, 
as the Board concludes below that the preponderance of 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  With regard to the Veteran's 
claim for special monthly compensation based on the need for 
regular aid and attendance, as the Board concludes below that 
as the preponderance of the evidence supports the Veteran's 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, VA examinations and statements and 
testimony from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).






1.  Entitlement to an Effective Date Earlier than December 
23, 1999

Pertinent Laws and Regulations

The Veteran filed his claim for service connection for lumbar 
strain with degenerative disc disease (claimed as a back 
condition) on December 23, 1999.  The RO ultimately awarded 
service connection and assigned a 40 percent rating effective 
December 23, 1999.  

The statutory provisions for the determination of the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Unless specifically provided 
otherwise in the statute, in new service connection cases, 
the effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008); 
see also 38 C.F.R. § 3.4(b)(1) (defining "disability 
compensation" as basic entitlement for a veteran who is 
disabled as a result of a disease or injury incurred or 
aggravated in the line of duty in active service).

However, if the application is received within one year from 
the date of discharge or release from service, the effective 
date of an award for disability compensation to the veteran 
shall be the day following the date of discharge or release.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2008); see 
also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  
Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 
3.160(b), 3.151(a) (2008). 

38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  Under 
certain circumstances, VA medical records may constitute an 
informal claim for increase or to reopen a compensation claim 
under 38 C.F.R. § 3.157 (2008), but this provision is not for 
application in an initial compensation claim for a 
disability.  See 38 C.F.R. § 3.155(c) (2008).

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran argues that he is entitled to an 
effective date earlier than December 23, 1999 for the grant 
of service connection for lumbar strain with degenerative 
disc disease.  In a February 2009 Travel Board hearing, the 
Veteran testified that he filed a claim on January 27, 1992 
for his back condition and no action was taken by the RO and, 
as such, he should be entitled to service connection 
effective January 27, 1992.

In a statement dated January 27, 1992 and received by the RO 
on January 30, 1992, the Veteran reported that his bilateral 
knee and back conditions had worsened and he requested a re-
evaluation of these conditions.  

In an April 1992 letter, the Veteran was informed that the RO 
was working on his claim, however, they needed more 
information.  The RO requested the Veteran to complete and 
return VA form 21-4142, acquiring his permission to obtain 
records of his medical treatment, including both the reported 
treatment and any other recent treatment he may have had.  
The Veteran was also informed that he may contact a doctor or 
hospital himself and request them to send the RO this 
information.  Finally, the Veteran was requested to notify 
the RO as soon as possible if he had not been treated 
recently.

In a July 1992 letter, the RO informed the Veteran that with 
regard to his recent claim and before final action could be 
taken, they needed evidence of recent treatment of his 
service-connected conditions and a completed VA form 21-4142.  
The RO notified the Veteran that this request for information 
was provided in the April 1992 letter and, as such evidence 
had not been received, his claim was disallowed.  The Veteran 
was informed that this disallowance did not mean that he 
could not submit the requested evidence, however, if the 
evidence was not received before April 20, 1993, the 
benefits, if entitlement was established, could not be paid 
before the date of the receipt of the evidence.  Finally, the 
Veteran was instructed to refer to the enclosed Notice of 
Procedural and Appellate Rights if he disagreed with the 
disallowance and believed the evidence of record was 
sufficient to award benefits.  

38 C.F.R. § 3.158(a) provides that where evidence requested 
in connection with an original claim is not furnished within 
one year of the request, the claim will be considered 
abandoned.  In the case of an abandoned claim, the effective 
date for a subsequent grant of benefits can be no earlier 
than the receipt of the reopened claim after the abandonment.  
Fleshman v. Brown, 9 Vet. App. 548 (1996); aff'd Fleshman v. 
West, 138 F. 3d 1429 (Fed. Cir. 1998).

The Board acknowledges that the Veteran's failure to respond 
to the April 1992 and July 1992 letters constituted an 
abandonment of his claim and had resulted in a disallowance 
of the claim.  Moreover, even after the Veteran was notified 
of the right to challenge the decision or to submit the 
requested evidence, no response was received.  This factual 
situation, where the Veteran failed to respond to the RO's 
April 1992 and July 1992 letters requesting additional 
information, fits the criteria for an "abandoned claim" under 
38 C.F.R. § 3.158.  As noted in Fleshman, the effective date 
for a subsequent grant of benefits can be no earlier than the 
receipt of new claim after the abandonment, which in this 
instance was December 23, 1999.  The Board observes that 
there is no indication of an interim claim between the April 
1992 and July 1992 letters and the receipt of the December 
23, 1999 claim.

The Board also notes that the objective medical evidence of 
record, including private medical records from February 1998 
to April 2003, VA outpatient treatment reports from August 
1997 to September 2008 and VA examinations, reveals that a 
September 2002 VA outpatient treatment report referred to the 
findings of a radiology report from July 1997, in which the 
Veteran was diagnosed with degenerative disc disease at L4-5.  
However, as the next communication received by the RO 
following the January 1992 abandoned claim was the December 
23, 1999 claim for initial disability compensation for 
service connection, the regulations provide that in new 
service connection cases, the effective date will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Therefore, the effective date applicable to this case is 
December 23, 1999.

In the absence of evidence of a claim prior to December 23, 
1999, the Board finds that the criteria for an earlier 
effective date for the grant of service connection for lumbar 
strain with degenerative disc disease have not been met.  The 
claim must therefore be denied, as the preponderance of the 
evidence is against it.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

2.  Special Monthly Compensation Based on the Need for 
Regular Aid and Attendance

Pertinent Laws and Regulations

An award of special monthly compensation based on the need 
for regular aid and attendance of another person is warranted 
if the veteran's service-connected disability renders him so 
helpless or bedridden that he requires the assistance of 
another individual to accomplish basic daily functions.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Determination as 
to the need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of a claimant to dress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance which by reasons of the particular disability 
cannot be done without aid; inability of the claimant to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; inability to tend to the wants 
of nature; or incapacity, physical or mental, that requires 
care and assistance on a regular basis to protect claimant 
from the hazards or dangers incident to his daily 
environment.

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

Analysis

The Veteran's service-connected disabilities, consist of 
mixed urinary urge and stress incontinence with indwelling 
catheter, rated 100 percent disabling; degenerative joint 
disease of the lumbar spine with intervertebral disc syndrome 
involving the sciatic nerve, rated 40 percent disabling; 
degenerative joint disease of the bilateral knees, rated 10 
percent disabling; limitation of extension of the right knee, 
rated 10 percent disabling; degenerative joint disease of the 
left knee with limited flexion, rated 10 percent disabling; 
and erectile dysfunction, rated 0 percent disabling.  The 
Board notes that a January 2009 rating decision proposed a 
reduction in the Veteran's mixed urinary urge and stress 
incontinence with indwelling catheter to 60 percent.  In a 
February 2009 Travel Board hearing, the Veteran testified 
that he was currently assigned a 60 percent disability rating 
for his mixed urinary urge and stress incontinence with 
indwelling catheter.

In this case, the Board finds that the Veteran's service-
connected disabilities are shown to have rendered him 
physically helpless in the performance of the activities of 
daily living or in protecting himself from the everyday 
hazards and dangers incident to his environment. 

Private medical records from February 1998 to April 2003 and 
VA outpatient treatment reports from August 1997 to September 
2008 reflect that the Veteran has ambulated in a power 
wheelchair since August 2003.  A July 2003 VA outpatient 
treatment report notes that the Veteran had extreme 
difficulty arising from his wheelchair and walking.  In an 
October 2004 VA outpatient treatment report, the Veteran 
stated that he had fallen while trying to exercise and his 
sister had to come and drain his knee.  A December 2007 VA 
outpatient treatment report notes that the Veteran reported 
being unhappy having to move out from his wife and live 
independently.  Finally, a March 2008 VA outpatient treatment 
report noted that the Veteran was confined to his wheelchair 
with a severe neurological disorder with diffuse weakness and 
required assistance with his activities of daily living. 

A March 2006 Application for Aid and Attendance and 
Housebound Benefits, included an examination of the Veteran 
by a VA physician.  The examination report noted that the 
Veteran ambulated with a wheelchair.  The Veteran was found 
to be competent, able to leave home for short distances 
unattended and was not permanently confined to the home.  In 
addition the examiner noted that the Veteran was not 
physically or mentally able to protect himself in his daily 
environment.  The Veteran was also found to be unable to 
independently dress or undress, walk unassisted, attend wants 
of nature or keep himself clean.  The examiner noted that the 
Veteran lived alone and was responsible for preparing food 
and taking care of all of his activities of daily living 
which included keeping his living facility clean, doing 
laundry and ironing his clothes.  The medical diagnoses 
included osteoarthritis, chronic low back pain, 
hypercholesterolemia, benign prostatic hypertrophy, 
depression, constipation and anemia.  Osteoarthritis was 
noted as a progressive disease that was deteriorating the 
joints.  

In a March 2007 VA examination, the Veteran reported not 
using a back brace although he had been using a motorized 
wheelchair since 2003.  He also reported using a cane and 
walker at his house.  Regarding his activities of daily 
living, the Veteran reported that his wife helped him bathe, 
dress and put on his socks.  He stated that his wife managed 
the finances and he hired someone to do the yard work.  He 
reported being able to drive and had driven to Memphis by 
himself.  He did not have any incapacitating episodes in the 
past 12 months.  The Veteran was able to stand up with the 
use of two canes but was very unsteady and unable to take 
more than a few steps with the use of both canes.  The 
Veteran was also unable to perform any ranges of motion of 
the spine, secondary to weakness and unsteadiness with the 
use of both canes.

In a February 2009 Travel Board hearing, the Veteran 
testified that he could no longer sit upright without 
assistance due to his service-connected back condition.  In 
addition, he reported requiring assistance with cooking, 
going to the bathroom, due to his bowel and service-connected 
bladder control problems, bathing and washing.  He stated 
that he was separated from his wife and had no one to take 
care of him at home.  The Veteran testified that he had 
fallen a few times and his sister came to help him.  He 
reported being granted a 60 percent disability rating for his 
service-connected bladder control disability and had been 
issued leg bag equipment for his bladder.  He stated that he 
could barely walk and it took a very long time to ambulate 
anywhere.  The Veteran testified that he did not get out of 
his electric wheelchair, although, if he had to, he would use 
the walls and chairs for support to get around.  He had three 
falls in the last couple of years and reported that he would 
stay on the ground until his wife got home to help him, as 
there was no phone around him.  He currently kept a cell 
phone with him so he can contact his sister if something 
happened.  Finally, the Veteran testified that he could not 
stand without assistance and used supporting leg devices in 
addition to his wheelchair to elevate his legs, as 
recommended by a physician, because they could not stay bent 
too long due to his arthritis.

After a careful review of the record, the Board has 
determined, based upon the medical and satisfactory lay 
evidence set forth above, that the Veteran's service-
connected disabilities are shown to have rendered him 
physically helpless in the performance of the activities of 
daily living or in protecting himself from the everyday 
hazards and dangers incident to his environment.  In this 
regard the Board notes that findings from the VA outpatient 
treatment reports, March 2006 Application for Aid and 
Attendance and Housebound Benefits and March 2007 VA 
examination reflect that the Veteran has ambulated in a power 
wheelchair since August 2003, was confined to his wheelchair 
with a severe neurological disorder with diffuse weakness and 
required assistance with his actives of daily living.  In 
addition, the evidence of record reflects that the Veteran 
was able to stand up with the use of two canes but was very 
unsteady and was unable to take more than a few steps with 
the use of both canes.   The Veteran had depended on his wife 
for assistance, and as he currently lived alone, he depended 
upon his sister for assistance.  Finally, the March 2006 
examination found that the Veteran was not physically or 
mentally able to protect himself in his daily environment and 
was unable to independently dress or undress, walk 
unassisted, attend wants of nature or keep himself clean.  
While the Board notes that the March 2007 VA examination 
noted that the Veteran was able to drive, the VA outpatient 
treatment reports and March 2006 Application for Aid and 
Attendance and Housebound Benefits adequately reflect the 
Veteran's inability in the performance of the activities of 
daily living or in protecting himself from the everyday 
hazards and dangers incident to his environment.  

The Board finds that the preponderance of the evidence is in 
favor of the claim.  Thus, as the criteria for special 
monthly compensation based on the need for regular aid and 
attendance have been met, this claim is granted.


ORDER

An effective date earlier than December 23, 1999, for the 
grant of service connection for lumbar strain with 
degenerative disc disease, is denied.

Special monthly compensation based on the need for regular 
aid and attendance is granted, subject to the provisions 
governing the award of monetary benefits.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to the issues of 
whether the substantive appeal, VA From 9, received on 
February 20, 2003, was timely, whether new and material 
evidence has been received to reopen a claim for service 
connection for a right shoulder disability, and service 
connection for loss of use of both buttocks, to include as 
secondary to the Veteran's service-connected lumbar strain 
with degenerative disc disease.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Veteran filed a VA form 9 in March 2005, thereby 
perfecting his appeal on the issue of whether the substantive 
appeal, VA form 9, received on February 20, 2003, was timely.  
The March 2005 VA form 9 also requested a Travel Board 
hearing.  In February 2009, the Veteran was scheduled for a 
Travel Board hearing before a Veterans Law Judge sitting at 
the RO in Atlanta, Georgia, at which time the issues 
addressed included entitlement to an effective date earlier 
than December 23, 1999, for the grant of service connection 
for degenerative disc disease of the spine and entitlement to 
special monthly compensation based on aid and attendance and 
housebound status.  In this regard, the Board finds that the 
issue of whether the substantive appeal, VA Form 9, received 
on February 20, 2003, was timely, had been inadvertently 
overlooked during the February 2009 hearing and a Travel 
Board hearing on this issue has yet to be held.

In light of the above, the Board finds that a remand is 
necessary for a Travel Board hearing to be scheduled before a 
Veterans Law Judge sitting at the RO to address the issue of 
whether the substantive appeal, VA Form 9, received on 
February 20, 2003, was timely.  Notice of the scheduled 
hearing should then be sent to the Veteran's correct address.  

As the issue of whether the substantive appeal, VA Form 9, 
received on February 20, 2003, was timely is being remanded 
for further development, the issue of whether new and 
material evidence has been received to reopen a previously 
denied claim for service connection for a right shoulder 
disability should also be remanded, as this issue cannot be 
resolved without the adjudication of whether the substantive 
appeal, VA Form 9, received on February 20, 2003, was timely 
filed, as to the denial of the claims announced by the RO in 
a June 10, 2000, rating decision.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  In this regard, the Board notes that 
the February 20, 2003, VA form 9 was a substantive appeal 
addressing, in part, the denial of an original claim of 
service connection for a right shoulder disability.  
Therefore, the outcome of the decision on the issue of 
timeliness of the VA Form 9, received on February 20, 2003, 
would impact the status of the Veteran's claim for service 
connection for a right shoulder disability, based on new and 
material evidence.  As such, these issues are inextricably 
intertwined.  Thus, the Board finds that the issue of whether 
new and material evidence was received to reopen a claim for 
service connection for a right shoulder disability should 
also be remanded.

The Board also finds that while the Veteran perfected an 
appeal on the issue of special monthly compensation based on 
loss of use of both buttocks, this issue was improperly 
adjudicated in the initial claim.  The Board notes that in 
order to receive benefits for special monthly compensation 
based on loss of use of both buttocks, the Veteran must 
establish service connection for loss of use of both 
buttocks.  As such, this claim is remanded to the RO for 
proper adjudication of the issue of entitlement to service 
connection for loss of use of both buttocks, to include as 
secondary to the service-connected lumbar strain with 
degenerative disc disease.

Finally, the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the Veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Thus, the 
Veteran should be provided proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The notice should inform 
the Veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and explain what types of evidence are 
needed to establish both a disability rating and an effective 
date.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should schedule the Veteran for 
a hearing on the issue of whether the 
substantive appeal, VA Form 9, received on 
February 20, 2003, was timely, before a 
Veterans Law Judge of the Board sitting at 
the RO.  In doing so, the RO should advise 
the Veteran at his correct address of the 
hearing date and time.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claims should be adjudicated, to include 
the following issues:  (1) whether the 
substantive appeal, VA From 9, received on 
February 20, 2003, was timely; (2) whether 
new and material evidence has been 
received to reopen a claim for service 
connection for a right shoulder 
disability; and (3) service connection for 
loss of use of the buttocks as secondary 
to the service-connected lumbar strain 
with degenerative disc disease.  If the 
benefits sought on appeal remain denied, 
the Veteran and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


